DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The office action is responding to the amendments filed on 10/24/2022. Claims 1, 8, 10, 13 and 17 have been amended. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 18 recites the identical subject matter of one of the limitations of claim 17, which its dependent upon. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 8 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. [US 2019/0303014] in view of Chan et al. [US 2019/0155541].
Claim 1 is rejected over Song and Chan.
Song teaches “An operating method of a storage device including a core” as “In one embodiment, the data-processing device 201 may be a processor-embedded core,” [¶0042]
“and a memory that is a non-volatile memory, the operating method comprising:” as “the system memory 141 may include volatile memory of any type and/or non-volatile memory of any type.” [¶0036]
“receiving a first processing code configured to enable execution of a first task and storing the first processing code in a first logical unit separately allocated in the memory for near-data processing (NDP), in response to a write command received from a host device;” as “The host CPUs may be configured to be responsible for: (i) managing the operating system of the server; (ii) monitoring the status of all NDP engines in the server system; (iii) executing one or more host-side application programs; (iv) offloading an NDPE-side application program to NDPE layer; and (v) writing the arguments to the NDPE-side application program and launching the NDPE layer to read and process the data from corresponding SSDs.” [¶0044]
“activating the core for executing the first processing code, in response to an activation command received from the host device; and” as “the number n′ of NDP engines that may be theoretically activated may be determined as follows:” [¶0052]
“executing the first task by using the core, in response to an execution command received from the host device,” as “ At 704, the example pseudo code set forth above may be executed.” [¶0057]
Song does not explicitly teach wherein the activating of the core is performed when the core is in an idle status.
However, Chan teaches “wherein the activating of the core is performed when the core is in an idle status.” as “if all the necessary functions for activating the data transmission are completed by the processor 201 while the expiration time of that specific group does not expire, the processor 201 can process other tasks besides the host I/O command by using the idle time pending for the data transmission.” [¶0059]
Song and Chan are analogous arts because they teach storage system and storage controller.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Song and Chan before him/her, to modify the teachings of Song to include the teachings of Chan with the motivation of the power-saving effect may be achieved by lowering the frequency of the processor when the commands of the group with CEI less than 1 are executed. [Chan, ¶0085]
Claim 8 is rejected over Song and Chan.
Song teaches “wherein the idle status is a status where the core does not perform a memory operation including a read operation, a write operation, or an erase operation.” as “The imbalance may also incur extra energy consumption, which is mainly based on the underutilization of components of the server system, e.g., the memory and/or processors that may be in an idle status waiting for data or an instruction, but still consume energy to maintain a current status.” [¶0003]
Claim 17 is rejected over Song and Chan.
Song teaches “A storage device comprising a memory controller and a memory device, wherein:” as “In one embodiment, the data-processing device 201 may be a processor-embedded core,” [¶0042]
“the memory controller comprises: a core;” as “The memory 202 in the NDP engine may be DRAM and may be used for a metadata store. ” [¶0043]
“a sub-memory tightly coupled to the core; and” as “The CPU is coupled to the first plurality of the mass-storage devices, such as solid-state drive (SSD) devices,” [Abstract]
“a non-volatile main memory connected to the core and the sub-memory, wherein:” as “the system memory 141 may include volatile memory of any type and/or non-volatile memory of any type.” [¶0036]
“the memory device is a first logical unit, is separately allocated for near-data processing (NDP), and is configured to store a processing code for executing a task, and” as “The host CPUs may be configured to be responsible for: (i) managing the operating system of the server; (ii) monitoring the status of all NDP engines in the server system; (iii) executing one or more host-side application programs; (iv) offloading an NDPE-side application program to NDPE layer; and (v) writing the arguments to the NDPE-side application program and launching the NDPE layer to read and process the data from corresponding SSDs.” [¶0044]
“the core is configured to execute the task based on the processing code stored in the first logical unit,” as “At 704, the example pseudo code set forth above may be executed. ” [¶0057]
Song does not explicitly teach wherein the core is configured to be activated when the core is in an idle status.
However, Chan teaches “wherein the core is configured to be activated when the core is in an idle status.” as “if all the necessary functions for activating the data transmission are completed by the processor 201 while the expiration time of that specific group does not expire, the processor 201 can process other tasks besides the host I/O command by using the idle time pending for the data transmission.” [¶0059]
Song and Chan are analogous arts because they teach storage system and storage controller.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Song and Chan before him/her, to modify the teachings of Song to include the teachings of Chan with the motivation of the power-saving effect may be achieved by lowering the frequency of the processor when the commands of the group with CEI less than 1 are executed. [Chan, ¶0085]
Claim 18 is rejected over Song and Chan.
Song does not explicitly teach wherein the task is executed when the core is in an idle status. 
However, Chan teaches “wherein the task is executed when the core is in an idle status.” as “if all the necessary functions for activating the data transmission are completed by the processor 201 while the expiration time of that specific group does not expire, the processor 201 can process other tasks besides the host I/O command by using the idle time pending for the data transmission.” [¶0059]
Claim(s) 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. [US 2019/0303014] in view of Chan et al. [US 2019/0155541] and in further view of Annavaram et al. [US 2020/0310690].
Claim 2 is rejected over Song, Chan and Annavaram.
The combination of Song and Chan does not explicitly teach wherein the storage device comprises a memory controller including the core, and the storing of the first processing code comprises: checking, by using the memory controller, a size of the first processing code based on the write command; and segmenting and receiving, by using the memory controller, the first processing code by a number of times corresponding to a size of the first processing code.
However, Annavaram teaches “wherein the storage device comprises a memory controller including the core, and” as “ an industrial strength flash-based SSD development board equipped with a multi-core ARM processor executing the SSD controller firmware programs” [¶0073]
“the storing of the first processing code comprises: checking, by using the memory controller, a size of the first processing code based on the write command; and” as “The summarizer 102 may require that the data sets in a page size memory space to be aligned.” [¶0060]
“segmenting and receiving, by using the memory controller, the first processing code by a number of times corresponding to a size of the first processing code.” as “The summarizer 102 piggybacks on page-level flash read operations to execute user-defined functions before returning processed data to the host.” [¶0060]
Song, Chan and Annavaram are analogous arts because they teach storage system and memory management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Song, Chan and Annavaram before him/her, to modify the teachings of combination of Song and Chan to include the teachings of Annavaram with the motivation of the summarizer system may be implemented on a custom-built flash storage that resembles existing SSD architectures but also enables fine grain computational offloading between the storage processor and the host. In some implementations, the summarizer system is implemented using standard non-volatile memory express (NVMe) interface commands, without changing the NVMe compatibility. [Annavaram, ¶0021]
Claim 4 is rejected over Song, Chan and Annavaram.
Song teaches “storing the second processing code in a second logical unit separately allocated in the memory for the NDP.” as “ All of the NDP engines in the server system may not automatically provide near data processing, i.e., reading data from the SSD and executing the data processing in the NDP engine. ” [¶0044]
The combination of Song and Chan does not explicitly teach receiving a second processing code configured to enable execution of a second task from the host device; and
However, Annavaram teaches “receiving a second processing code configured to enable execution of a second task from the host device; and” as “ The task queue 104 allows for the task controller 106 to make a decision on where to execute a work item or task anytime while the tasks are waiting in the task queue, which allows the summarizer 102 to determine if execution may or may not be executed on the SSD device 114 or on the host device 116 at a later time.” [¶0027]
Song, Chan and Annavaram are analogous arts because they teach storage system and memory management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Song, Chan and Annavaram before him/her, to modify the teachings of combination of Song and Chan to include the teachings of Annavaram with the motivation of the summarizer system may be implemented on a custom-built flash storage that resembles existing SSD architectures but also enables fine grain computational offloading between the storage processor and the host. In some implementations, the summarizer system is implemented using standard non-volatile memory express (NVMe) interface commands, without changing the NVMe compatibility. [Annavaram, ¶0021]
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. [US 2019/0303014] in view of Chan et al. [US 2019/0155541] in further view of Annavaram et al. [US 2020/0310690] and yet in further view of McGlaughlin et al. [US 2018/0300064].
Claim 3 is rejected over Song, Chan, Annavaram and McGlaughlin.
Song teaches “wherein the storage device further comprises a sub-memory tightly coupled to the core, and” as “The CPU is coupled to the first plurality of the mass-storage devices, such as solid-state drive (SSD) devices,” [Abstract]
The combination of Song and Chan does not explicitly teach the checking of the size of the first processing code comprises: comparing, by using the memory controller, a unit storage size of the sub-memory with the size of the first processing code; and transferring, by using the memory controller, a ready-to-transfer response equal to the number of times, corresponding to the size of the first processing code, to the host device.
However, Annavaram teaches “the checking of the size of the first processing code comprises: comparing, by using the memory controller, a unit storage size of the sub-memory with the size of the first processing code; and” as “The summarizer 102 may require that the data sets in a page size memory space to be aligned.” [¶0060]
The combination of Song, Chan and Annavaram does not explicitly teach transferring, by using the memory controller, a ready-to-transfer response equal to the number of times, corresponding to the size of the first processing code, to the host device.
However, McGlaughlin teaches “transferring, by using the memory controller, a ready-to-transfer response equal to the number of times, corresponding to the size of the first processing code, to the host device.” as “The client SQE area can include, for example, area for one or more of: operation code; a command ID (CID); a starting LBA; a transfer size; a controller memory buffer (CMB) flag; a CMB pointer/offset; a host SGL/PRP address; metadata; or one or more other type of data or information. ” [¶0052]
Song, Chan, Annavaram and McGlaughlin are analogous arts because they teach storage system and memory management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Song, Chan, Annavaram and McGlaughlin before him/her, to modify the teachings of combination of Song, Chan and Annavaram to include the teachings of McGlaughlin with the motivation of to provide scalable, efficient, high-throughput, low-latency access to non-volatile memory (NVM) for one or more virtual functions (VFs) through a communication interface, such as a peripheral component interconnect express (PCIe) or other interface. VFs can include, in certain examples, thinly provisioned apertures in a storage controller that enable or isolate multiple storage clients. [McGlaughlin, ¶0022]
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. [US 2019/0303014] in view of Chan et al. [US 2019/0155541] in further view of Annavaram et al. [US 2020/0310690] and yet in further view of Duan et al. [US 2021/0377038].
Claim 9 is rejected over Song, Chan, Annavaram and Duan.
The combination of Song and Chan does not explicitly teach transferring an address, at which the task result is stored, to the host device.
However, Annavaram teaches “transferring an address, at which the task result is stored, to the host device.” as “The summarizer system is an architecture and/or computing model that allows applications to make use of solid-state drive (SSD) processors for filtering and summarizing data stored in SSD before transferring the data to the host.” [¶0019]
The combination of Song, Chan and Annavaram does not explicitly teach wherein the executing of the first task comprises: storing a task result in a second logical unit allocated for user data; and
However, Duan teaches “wherein the executing of the first task comprises: storing a task result in a second logical unit allocated for user data; and” as “The security of the source data of the data provider side is ensured. After acquiring the data calculation transaction request initiated by the data user side, the block chain node acquires the homomorphically encrypted source data required for the performing of this calculation task and the invocation data after the blinding, invokes the privacy smart contract to perform this calculation task to obtain the calculation result, and performs the uplink storage on the calculation result.” [¶0057]
Song, Chan, Annavaram and Duan are analogous arts because they teach storage system and memory management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Song, Chan, Annavaram and Duan before him/her, to modify the teachings of combination of Song, Chan and Annavaram to include the teachings of Duan with the motivation of the storage space of the block chain is greatly saved, and the efficiency of the subsequent search for the source data is improved. [Duan, ¶0058]
Claim(s) 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. [US 2019/0303014] in view of Chan et al. [US 2019/0155541] and in further view of McGlaughlin et al. [US 2018/0300064].
Claim 10 is rejected over Song, Chan and McGlaughlin.
The combination of Song and Chan does not explicitly teach wherein the first logical unit is included in a standard function area.
However, McGlaughlin teaches “wherein the first logical unit is included in a standard function area.” as “The client SQE area can include, for example, area for one or more of: operation code; a command ID (CID); a starting LBA; a transfer size; a controller memory buffer (CMB) flag; a CMB pointer/offset; a host SGL/PRP address; metadata; or one or more other type of data or information.” [¶0052]
Song, Chan and McGlaughlin are analogous arts because they teach storage system and memory management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Song, Chan and McGlaughlin before him/her, to modify the teachings of combination of Song and Chan to include the teachings of McGlaughlin with the motivation of to provide scalable, efficient, high-throughput, low-latency access to non-volatile memory (NVM) for one or more virtual functions (VFs) through a communication interface, such as a peripheral component interconnect express (PCIe) or other interface. VFs can include, in certain examples, thinly provisioned apertures in a storage controller that enable or isolate multiple storage clients. [McGlaughlin, ¶0022]
Claim 19 is rejected over Song, Chan and McGlaughlin.
The combination of Song and Chan does not explicitly teach wherein the memory device comprises: a boot area; a user data area; and a standard function area, and the first logical unit is included in the standard function area.
However, McGlaughlin teaches “wherein the memory device comprises: a boot area; a user data area; and a standard function area, and the first logical unit is included in the standard function area.” as “The client SQE area can include, for example, area for one or more of: operation code; a command ID (CID); a starting LBA; a transfer size; a controller memory buffer (CMB) flag; a CMB pointer/offset; a host SGL/PRP address; metadata; or one or more other type of data or information.” [¶0052]
Song, Chan and McGlaughlin are analogous arts because they teach storage system and memory management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Song, Chan and McGlaughlin before him/her, to modify the teachings of combination of Song and Chan to include the teachings of McGlaughlin with the motivation of to provide scalable, efficient, high-throughput, low-latency access to non-volatile memory (NVM) for one or more virtual functions (VFs) through a communication interface, such as a peripheral component interconnect express (PCIe) or other interface. VFs can include, in certain examples, thinly provisioned apertures in a storage controller that enable or isolate multiple storage clients. [McGlaughlin, ¶0022]
Claim(s) 11, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. [US 2019/0303014] in view of Chan et al. [US 2019/0155541] and in further view of Savic et al. [US 2016/0378401].
Claim 11 is rejected over Song, Chan and Savic.
The combination of Song and Chan does not explicitly teach wherein the first task comprises compression, encryption, quantization, a matrix operation, floating point conversion, tree search, swap, repetition removal, pruning, rendering, or data mining.
However, Savic teaches “wherein the first task comprises compression, encryption, quantization, a matrix operation, floating point conversion, tree search, swap, repetition removal, pruning, rendering, or data mining.” as “Examples of such data plane functions include, for example, hash, compression, decompression, encryption, decryption, erasure coding, as well as any other transformations applied to the data flow. In this regard, due consideration should be given to understand the significance of the processing within the system context of the overall application.” [¶0047]
Song, Chan and Savic are analogous arts because they teach storage system and memory management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Song, Chan and Savic before him/her, to modify the teachings of combination of Song and Chan to include the teachings of Savic with the motivation of to provide efficient, high performance, scalable storage or converged infrastructure solutions which leverage optimized processors, coprocessor based (fixed function) acceleration, distributed processing, and distributed fabric technology. [Savic, ¶0014]
Claim 13 is rejected over Song, Chan and Savic.
Song teaches “An operating method of a storage device having a memory and a core, the operating method comprising:” as “In one embodiment, the data-processing device 201 may be a processor-embedded core,” [¶0042]
“storing the processing code in a first logical unit separately allocated in the memory for near-data processing (NDP);” as “The host CPUs may be configured to be responsible for: (i) managing the operating system of the server; (ii) monitoring the status of all NDP engines in the server system; (iii) executing one or more host-side application programs; (iv) offloading an NDPE-side application program to NDPE layer; and (v) writing the arguments to the NDPE-side application program and launching the NDPE layer to read and process the data from corresponding SSDs.” [¶0044]
“when the core is in an idle status, activating the core; and performing the task by using the core.” as “the memory and/or processors that may be in an idle status waiting for data or an instruction, but still consume energy to maintain a current status.” [¶0003]
The combination of Song and Chan does not explicitly teach receiving an encryption code, obtained by encrypting a processing code configured to execute a task, from a host device; verifying a hash value of the encryption code based on a private key, and obtaining the processing code by decrypting the encryption code based on verification success;
However, Savic teaches “receiving an encryption code, obtained by encrypting a processing code configured to execute a task, from a host device; verifying a hash value of the encryption code based on a private key, and obtaining the processing code by decrypting the encryption code based on verification success;” as “Examples of such data plane functions include, for example, hash, compression, decompression, encryption, decryption, erasure coding, as well as any other transformations applied to the data flow. In this regard, due consideration should be given to understand the significance of the processing within the system context of the overall application.” [¶0047]
Song, Chan and Savic are analogous arts because they teach storage system and memory management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Song, Chan and Savic before him/her, to modify the teachings of combination of Song and Chan to include the teachings of Savic with the motivation of to provide efficient, high performance, scalable storage or converged infrastructure solutions which leverage optimized processors, coprocessor based (fixed function) acceleration, distributed processing, and distributed fabric technology. [Savic, ¶0014]
Claim 14 is rejected over Song, Chan and Savic.
The combination of Song and Chan does not explicitly teach wherein the receiving of the encryption code comprises: determining an encryption method and providing a public key to the host device, on the basis of a public key request of the host device; and receiving the encryption code, obtained through encryption based on the public key, from the host device.
However, Savic teaches “wherein the receiving of the encryption code comprises: determining an encryption method and providing a public key to the host device, on the basis of a public key request of the host device; and receiving the encryption code, obtained through encryption based on the public key, from the host device.” as “In one embodiment, optimization starts by identifying any repetitive, significant, data plane functions that can be offloaded to specialized hardware. Examples of such data plane functions include, for example, hash, compression, decompression, encryption, decryption, erasure coding, as well as any other transformations applied to the data flow. In this regard, due consideration should be given to understand the significance of the processing within the system context of the overall application.” [¶0047]
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. [US 2019/0303014] in view of Chan et al. [US 2019/0155541] in further view of Savic et al. [US 2016/0378401] and yet in further view of Adluri et al. [US 2020/0159696].
Claim 15 is rejected over Song, Chan, Savic and Adluri.
The combination of Song, Chan and Savic does not explicitly teach wherein a method of encrypting the encryption code comprises at least one of a Rivest- Shamir-Adleman (RSA) encryption method, a secure hash algorithm (SHA) encryption method, an error correction code (ECC) encryption method, and a digital signature algorithm (DSA) encryption method.
However, Adluri teaches “wherein a method of encrypting the encryption code comprises at least one of a Rivest- Shamir-Adleman (RSA) encryption method, a secure hash algorithm (SHA) encryption method, an error correction code (ECC) encryption method, and a digital signature algorithm (DSA) encryption method.” as “ the encrypter 16 can apply an encryption function (such as AES function, e.g., AES256 function, RSA function, DES function, etc.) to electronic data/information of or otherwise related to each file of the plurality of smaller, constituent files. ” [¶0029]
Song, Chan, Savic and Adluri are analogous arts because they teach storage system and memory management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Song, Chan, Savic and Adluri before him/her, to modify the teachings of combination of Song, Chan and Savic to include the teachings of Adluri with the motivation of competing goals of security, costs and performance can be balanced by adjusting the number of constituent files the original file is broken into and where the constituent files are stored. [Adluri, ¶0004]
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. [US 2019/0303014] in view of Chan et al. [US 2019/0155541] in further view of McGlaughlin et al. [US 2018/0300064] and yet in further view of Duan et al. [US 2021/0377038].
Claim 20 is rejected over Song, Chan, McGlaughlin and Duan.
The combination of Song, Chan and McGlaughlin does not explicitly teach wherein the core is configured to store an execution result of the task in a second logical unit included in the user data area.
However, Duan teaches “wherein the core is configured to store an execution result of the task in a second logical unit included in the user data area.” as “The security of the source data of the data provider side is ensured. After acquiring the data calculation transaction request initiated by the data user side, the block chain node acquires the homomorphically encrypted source data required for the performing of this calculation task and the invocation data after the blinding, invokes the privacy smart contract to perform this calculation task to obtain the calculation result, and performs the uplink storage on the calculation result.” [¶0057]
Song, Chan, McGlaughlin and Duan are analogous arts because they teach storage system and memory management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Song, Chan, McGlaughlin and Duan before him/her, to modify the teachings of combination of Song, Chan and McGlaughlin to include the teachings of Duan with the motivation of the storage space of the block chain is greatly saved, and the efficiency of the subsequent search for the source data is improved. [Duan, ¶0058]
Allowable Subject Matter
Claims 5 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 6 is objected because it is dependent on claim 5, which is currently objected.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606. The examiner can normally be reached Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MASUD K KHAN/Primary Examiner, Art Unit 2132